                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


WANDA WALDON,                                     §
                                                  §
                   Plaintiff,                     §                  SA-19-CV-01170-FB
                                                  §
vs.                                               §
                                                  §
PEP BOYS-MANNY, MOE & JACK OF                     §
DELAWARE, INC.,                                   §
                                                  §
                   Defendant.                     §



                    REPORT AND RECOMMENDATION AND ORDER
                      OF UNITED STATES MAGISTRATE JUDGE

To the Honorable United States District Judge Fred Biery:

       This Report and Recommendation and Order concerns the above-styled cause of action.

All dispositive pretrial matters in this case have been referred to the undersigned for disposition

pursuant to Western District of Texas Local Rule CV-72 and Appendix C [#5]. The undersigned

has authority to enter this recommendation pursuant to 28 U.S.C. § 636(b)(1)(B) and to enter this

order pursuant to 28 U.S.C. § 636(b)(1)(A). For the reasons set forth below, it is recommended

that this case be dismissed for want of prosecution. In light of the foregoing, the undersigned

will cancel the Initial Pretrial Conference and return this case to the District Court.

                                          I. Background

       Defendant removed this action to this Court on September 27, 2019 [#1] and filed a

motion to dismiss [#4], which argues that Plaintiff’s state-court Petition fails to state a claim

upon which relief can be granted. Defendant’s Motion to Dismiss was filed on October 3, 2019,

meaning Plaintiff’s response to the motion was due on or before October 21, 2019. See Loc. R.

CV-7(e) (responses to dispositive motions such as a motion to dismiss are due within seven days

                                                  1
of motion’s filing); Fed. R. Civ. P. 6(a), (d) (adding three days to response deadline for service

by mail and extending the deadline to Monday if the final date otherwise falls on a Sunday).

Plaintiff failed to file a response by the deadline, and the Court sua sponte ordered Plaintiff to

file a more definite statement under Rule 12(e) to save her case from dismissal [#7]. The

deadline for filing the more definite statement was November 22, 2019. The Court warned

Plaintiff that a failure to file a more definite statement could result in Defendant’s Motion to

Dismiss being granted or this case being dismissed for failure to prosecute. Plaintiff failed to file

the more definite statement as ordered.

       This Court has the authority to dismiss an action for failure to prosecute. See Fed. R.

Civ. P. 41(b); McCullough v. Lynaugh, 835 F.2d 1126, 1127 (5th Cir. 1988). Plaintiff has failed

to respond to Defendant’s Motion to Dismiss, and she has failed to comply with the Court’s

order to file a More Definite Statement. Plaintiff has been warned of the consequences of failing

to prosecute this action. The Court will therefore recommend that the District Court dismiss this

action under Rule 41(b) for want of prosecution.

                                II. Recommendation and Order

       Having considered the record in this case, the undersigned recommends that this case be

DISMISSED for want of prosecution.

       IT IS ALSO ORDERED that the Initial Pretrial Conference scheduled for December 12,

2019 is CANCELED.

       IT IS FURTHER ORDERED that this case is RETURNED to the District Court, as all

matters referred to the undersigned have been acted upon.




                                                 2
             III. Instructions for Service and Notice of Right to Object/Appeal.

       The United States District Clerk shall serve a copy of this report and recommendation on

all parties by either (1) electronic transmittal to all parties represented by attorneys registered as

a “filing user” with the clerk of court, or (2) by mailing a copy to those not registered by certified

mail, return receipt requested. Written objections to this report and recommendation must be

filed within fourteen (14) days after being served with a copy of same, unless this time period is

modified by the district court. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The party shall file

the objections with the clerk of the court, and serve the objections on all other parties. A party

filing objections must specifically identify those findings, conclusions or recommendations to

which objections are being made and the basis for such objections; the district court need not

consider frivolous, conclusive or general objections. A party’s failure to file written objections

to the proposed findings, conclusions and recommendations contained in this report shall bar the

party from a de novo determination by the district court. Thomas v. Arn, 474 U.S. 140, 149–52

(1985); Acuña v. Brown & Root, Inc., 200 F.3d 335, 340 (5th Cir. 2000). Additionally, failure to

file timely written objections to the proposed findings, conclusions and recommendations

contained in this report and recommendation shall bar the aggrieved party, except upon grounds

of plain error, from attacking on appeal the un-objected-to proposed factual findings and legal

conclusions accepted by the district court. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,

1428–29 (5th Cir. 1996) (en banc).

       SIGNED this 2nd day of December, 2019.




                                       ELIZABETH S. ("BETSY") CHESTNEY
                                       UNITED STATES MAGISTRATE JUDGE


                                                  3
